Citation Nr: 1440523	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-01 849 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran contends that his PTSD renders him unemployable.  In June 2010, he submitted a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That claim was denied an October 2010 rating decision and the Veteran did not appeal.  To date, there is no evidence of record that re-raises the claim for TDIU; thus, the Board will not infer jurisdiction over the TDIU claim at this time.  Evidence obtained on remand could re-raise the claim and the RO should consider this.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 50 percent for his service-connected PTSD.  He was last afforded a VA examination in September 2009, at which time the issue was entitlement to service connection.  Given the long passage of time since that examination and the fact that the focus of the examination at that time was nexus to service rather than current severity, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since February 2012.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his PTSD since February 2012.  After securing the appropriate releases obtain these records.

2. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

3. Thereafter, readjudicate the issue on appeal.  If evidence developed on remand raises a claim of TDIU, such should be handled as appropriate.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



